NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                   February 3, 2022

                                        Before

                       DIANE S. SYKES, Chief Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       AMY J. ST. EVE, Circuit Judge



No. 20‐1306

SAMUEL WEGBREIT and
ELIZABETH J. WEGBREIT,                           Appeal from the United States Tax Court.
     Petitioners‐Appellants,
                                                 No. 7109‐13
      v.
                                                 Mary Ann Cohen,
COMMISSIONER OF INTERNAL                         Judge.
REVENUE,
    Respondent‐Appellee.



                                      ORDER

       In our opinion of December 29, 2021, we held that this tax appeal is “utterly
frivolous” and ordered Attorney John E. Rogers, counsel for the appellants, to show
cause why he should not be sanctioned under Rule 38 of the Federal Rules of Appellate
Procedure. Wegbreit v. Comm’r, 21 F.4th 959, 964 (7th Cir. 2021). His response rehashes
the arguments we already rejected and raises some new ones.
No. 20‐1306                                                                          Page 2

       Our conclusion has not changed. And we again note that Rogers was previously
warned about the consequences of filing frivolous appeals. Id. (citing Sugarloaf Fund,
LLC v. Comm’r, 953 F.3d 439, 441 (7th Cir. 2020)).

        “The presumptive sanction for a frivolous tax appeal is $5,000.” Id. (citing Veal‐
Hill v. Comm’r, 976 F.3d 775 (7th Cir. 2020) (per curiam)). We therefore impose a
sanction against Rogers in the amount of $5,000 to be paid to the clerk of this court
within 14 days. Failure to comply will result in the imposition of a filing bar under In re
Maurice, 69 F.3d 830, 835 (7th Cir. 1995), and Support Systems International, Inc. v. Mack,
45 F.3d 185, 186 (7th Cir. 1995).

                                                               SANCTION IMPOSED